NO. 297ll

9  22 eszruzaz
»z

IN THE lNTERMEDlATE CCURT OF APPEALS

 

OF THE STATE OF HAWAYl

lN THE MATTER OF THE TAX APPEAL CF ROBERTA JO MAHLER and
ARNOLD N. MAHLER, PlaiHCiffS~App€llaUCS, V. COUNTY OF
HAWAfl, REAL PROPERTY TAX DIVISION, DefendaDC~Appell€€

APPEAL FROM THE TAX APPEAL COURT
(Tax Appeal Case No. 07-0105)

ORDER DENYING APPELLANTS’\PETITION FOR REHEARlNG EN BANC
{By: Foley, Presiding J., and Fujise, J.W

Upon consideration of Appellants' Petition for
Rehearing En Eanc filed January l9, 20lO, the papers in support
thereof, and the records and files in this case,

IT 13 HEREBY ORDERED that Appellants' Petition for
Rehearing En Banc is denied without prejudice to Appellants
filing an application for certiorari pursuant to Hawaii Revised

SC&CUC€S § 602~59.
DATED: Honolulu, HaWaFi, January 22, 20lO.

On the motion:
Arnold N. Mahler and

Roberta Jo Mahler,
Plaintiffs-Appellants pro se. £LZ;mAk%L70§? %::~

Presiding Judge

 ` v

Associate Judg

1 Former Judge Corinne K.A. Watanabe was a member of the panel on this
appeal, but has since retired from her judgeship effective December 3l, 2009.